DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interview
A telephone interview was conducted with Attorney Mr. Michael G. Dreznes on 05 May 2021, as requested in an interview request form filed on 04/29/2021, to discuss the patentability of the amended claims. An additional references to Ebenezer and Dickens et al. were also discussed.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Petit et al. (US PGPUB #2010/0280824) in view of Iyengar et al. (US #2016/0360314) further in view of Visser et al. (US #2012/0128175), Ebenezer (US #2019/0259381), and Dickins et al. (US #2014/0126745) teaches a method comprising:
receiving a first audio signal corresponding to a first microphone of a device;
determining whether wind noise is present based at least in part on the first audio signal.


selecting, based on determining whether wind noise is present, a second audio signal from between respective audio signals corresponding to a first noise microphone and a second noise microphone of the device, the first noise microphone being disposed on the device at a location that experiences less echo coupling relative to the second noise microphone when the device is in a particular orientation with respect to a user of the device, and the second noise microphone being disposed on the device at another location that experiences less wind noise relative to the first noise microphone when the device is in the particular orientation;
determining a voice reference value and a noise reference value based on the first audio signal and the selected second audio signal; and
performing noise suppression with respect to at least one of the first audio signal or the selected second audio signal based on the voice reference value or the noise reference value.

These limitations, in combination with the remaining limitations of independent Claims 1, 15, and 18 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651